 Case 2:20-cv-01698-JDC-KK Document 1 Filed 12/29/20 Page 1 of 7 PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF LOUISIANA

ALLISON SAVOIE,                                                 1:20-cv-1698
                                                      Case No. ____________

               Plaintiff,

         v.                                           Removed from the 14th Judicial District
                                                      Court, Parish of Calcasieu, Louisiana
THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

               Defendant.


                                    NOTICE OF REMOVAL

        Defendant The Prudential Insurance Company of America (“Prudential” or “Defendant”),

pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, submits the following Notice of Removal

with respect to the above captioned case, which was filed in the 14th Judicial District Court, Parish

of Calcasieu, Louisiana, Case No. 2020-3988. In support of this Notice of Removal, Prudential

states the following:

                                   Timeliness and Background

         1.    On November 18, 2020, Plaintiff Allison Savoie (“Plaintiff”) commenced a civil

action against Prudential by filing a complaint in the 14th Judicial District Court, Parish of

Calcasieu, Louisiana, titled Allison Savoie v. The Prudential Insurance Company of America,

Case No. 2020-3988. There are no other parties named in Plaintiff’s complaint.

         2.    On December 9, 2020, Plaintiff served Prudential through the State of Louisiana

Secretary of State, pursuant to La. R.S. § 13:3472. On December 10, 2020, the Secretary of State

mailed a copy of the summons and complaint by certified mail to Prudential’s registered agent,

which received the summons and complaint on December 11, 2020.




67343289v.2
 Case 2:20-cv-01698-JDC-KK Document 1 Filed 12/29/20 Page 2 of 7 PageID #: 2




         3.    “The notice of removal of a civil action or proceeding shall be filed within 30

days after the receipt by the defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is based ….” 28

U.S.C. § 1446(b)(1).

         4.    Because Prudential has filed this Notice of Removal within thirty days of receipt

of the Complaint, this Notice of Removal is timely. See 28 U.S.C. § 1446(b).

         5.    Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of the summons and

Plaintiff’s complaint, which constitutes “all summons, pleadings, and orders” in the state court

action is attached hereto as Exhibit A.

         6.    In the Complaint, Plaintiff alleges that she is seeking benefits under a Prudential-

issued life insurance policy insuring her late husband, Robby Savoie. (Petition Part 2-3.) Plaintiff

alleges the group life insurance at issue is provided through NEA Members Insurance Trust (the

“plan”) and is governed by ERISA. (Petition Parts 2, 11.) Plaintiff seeks payment of life

insurance benefits under the plan. (Petition Parts 11, 15.)

         7.    Plaintiff seeks to recover the life insurance benefits totaling $150,000, costs,

penalties, and interest. (Petition Part 15, Prayer for Relief, Exhibit A.)

               This Case Is Removable Based on Federal Question Jurisdiction

         8.    Pursuant to 28 U.S.C. § 1331, “the district courts shall have original jurisdiction

of all civil actions arising under the Constitution, laws, or treaties of the Unites States.”

         9.    The group life insurance coverage at issue in this lawsuit is governed by the

Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et. seq. (Petition Part

11.) The plan is sponsored by the National Education Association (“NEA”), which is an

employee organization as defined in ERISA. (Petition Part 2, Exhibit B.) The benefits Plaintiff



                                                   2
67343289v.2
 Case 2:20-cv-01698-JDC-KK Document 1 Filed 12/29/20 Page 3 of 7 PageID #: 3




seeks under the plan are fully insured by Prudential pursuant to a group contract with the NEA

Members Insurance Trust. (Id.)

         10.    Plaintiff’s lawsuit arises under ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B),

a federal statute. (See Petition Part 11.)

         11.    Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

         12.    The Court thus has original jurisdiction over these claims pursuant to 28 U.S.C. §

1331, and removal is proper under 28 U.S.C. § 1441.

                   The Requirements of Diversity Jurisdiction Are Also Met

                                       The Parties Are Diverse

         13.    The Complaint alleges Plaintiff is currently a resident of Louisiana. (Petition

Preamble)

         14.    Section 1332 defines corporate citizenship as follows: “[f]or the purposes of this

section and section 1441 of this title . . . a corporation shall be deemed to be a citizen of every

State and foreign state by which it has been incorporated and of the State or foreign state where it

has its principal place of business . . . .” 28 U.S.C. § 1332(c).

         15.    Prudential is incorporated under the laws of the State of New Jersey, and

Prudential’s principal place of business is in the State of New Jersey. Thus, Prudential is a citizen

of New Jersey. See 28 U.S.C. § 1332(c)(1).

         16.    These allegations regarding the citizenship of the parties are plausible and are

sufficient to support removal based upon diversity of citizenship. See Dart Cherokee Basin

Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014). Because Plaintiff is a citizen of a

                                                   3
67343289v.2
 Case 2:20-cv-01698-JDC-KK Document 1 Filed 12/29/20 Page 4 of 7 PageID #: 4




different state than Defendant, this case is “between citizens of different states.” 28 U.S.C. §§

1332(a), (c).

                             The Amount in Controversy Exceeds $75,000

         17.    Plaintiff seeks to recover $150,000 in life insurance benefits. (Petition Part 15,

Prayer for Relief, Ex. A.)

         18.    Thus, on the face of the Complaint, the amount in controversy exceeds the

$75,000 amount necessary for establishing diversity jurisdiction. This is sufficient to permit

removal. Owens, 135 S. Ct. at 554 (“[A]s specified in § 1446(a), a defendant’s notice of removal

need include only a plausible allegation that the amount in controversy exceeds the jurisdictional

threshold.”).

         19.    Accordingly, pursuant to 28 U.S.C. § 1446(c)(2)(a), Prudential asserts that the

amount in controversy exceeds the requisite $75,000 threshold for diversity jurisdiction. See 28

U.S.C. §§ 1332(a).

         20.    Based on the foregoing, this Court has diversity jurisdiction over this action. See

28 U.S.C. §§ 1332(a); (c).

         21.    This action is removable to this Court. 28 U.S.C. §§ 1441(a), (b).

                                         Venue and Notice

         22.    Removal is appropriate “to the district court of the United States for the district

and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a). Pursuant

to 28 U.S.C. § 98(c), this District embraces the 14th Judicial District Court, Parish of Calcasieu,

Louisiana, the place where the removed action had been pending. 28 U.S.C. § 1441(a).

Accordingly, this Court is the appropriate venue for removal of this action. 28 U.S.C. § 1441(a).

         23.    Promptly upon the filing of this Notice of Removal, Defendant shall file a Notice

of Filing of Notice of Removal, with a copy of the Notice of Removal, with the 14th Judicial

                                                  4
67343289v.2
 Case 2:20-cv-01698-JDC-KK Document 1 Filed 12/29/20 Page 5 of 7 PageID #: 5




District Court, Parish of Calcasieu, Louisiana, and will serve a copy thereof on Plaintiff through

her counsel, pursuant to 28 U.S.C. 1446(d). A copy of this notice is attached hereto at Exhibit B.

                                                Conclusion

         24.     Based on the foregoing, this Court has original jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331 and 1332; therefore, the Court may exercise jurisdiction over this

lawsuit. 28 U.S.C. § 1441(a).

         25.     Should Plaintiff seek to remand this case to state court, Prudential respectfully

asks that it be permitted to brief and argue the issue of this removal prior to any order remanding

this case. In the event the Court decides that remand is proper, Prudential asks that the Court

retain jurisdiction and allow Prudential to file a motion asking this Court to certify any remand

order for interlocutory review by the Fifth Circuit Court of Appeals, pursuant to 28 U.S.C. §

1292(b).

         WHEREFORE, Defendant requests that the above-described action pending against it be

removed to this Court. Defendant also requests all other relief, at law or in equity, to which it

justly is entitled.




                                                   5
67343289v.2
 Case 2:20-cv-01698-JDC-KK Document 1 Filed 12/29/20 Page 6 of 7 PageID #: 6




DATED: December 29, 2020                  Respectfully submitted,

                                          LEBLANC FANTACI VILLIO, LLC



                                          By: /s/ Patricia S. LeBlanc
                                             Patricia S. LeBlanc (LA Bar 01798)
                                             pleblanc@lfvlaw.us


                                              LEBLANC FANTACI VILLIO LLC
                                              3421 N. Causeway Blvd., Suite 201
                                              Metairie, LA 70002
                                              Telephone: (504) 828-1010
                                              Facsimile: (504) 828-1079

                                              Attorneys for Defendant
                                              The Prudential Insurance Company of
                                              America




                                      6
67343289v.2
 Case 2:20-cv-01698-JDC-KK Document 1 Filed 12/29/20 Page 7 of 7 PageID #: 7




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 29th day of December 2020, I have caused a true and correct

copy of the foregoing DEFENDANT’S NOTICE OF REMOVAL to be served upon the

following, via U.S. First Class Mail:


         Russell J. Stutes, Jr.
         P. Jody Lavergne
         Russell J. Stutes, III
         STUTES & LAVERGNE, LLC
         600 Broad Street
         Lake Charles, LA 70601
         Telephone: (337) 433-0022
         Facsimile: (337) 433-0601
         Email: rjs3@stuteslaw.com


                                              /s/ Patricia S. LeBlanc
                                              One of the Attorneys for Defendant
                                              The Prudential Insurance Company of America




                                                 7
67343289v.2
